301 F.2d 515
112 U.S.App.D.C. 191
Reginald C. JACKSON, Appellant,v.UNITED STATES of America, Appellee.
No. 16635.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 18, 1961.Decided Jan. 11, 1962, Petition for Rehearing Denied Feb. 2,1962, CertiorariDenied April 23, 1962, See 82S.Ct. 947.

Mr. William H. Collins, Washington, D.C., for appellant.
Mr. Anthony G. Amsterdam, Asst. U.S. Atty., with whom Mr. David C. Acheson, U.S. Atty., and Messrs. Nathan J. Paulson and Thomas A. Flannery, Asst. U.S. Attys., were on the brief, for appellee.  Mr. Arnold T. Aikens, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction for violation of the narcotics laws and is a companion case to No. 16402, Holloway v. United States, 112 U.S. App.D.C.  ,  301 F.2d 514, decided today.  The first part of the series of events involved in these two cases is related in the opinion in Holloway.  Appellant Jackson was one of the three men in the automobile involved.  He was in the rear seat as the officers approached.  After the officer had opened the curbside door of the car, both officers saw Jackson throw a package, which appeared to be a pack of cigarettes, through the open door onto the sidewalk.  The officers retrieved the package and found that it contained two cigarettes, a piece of a match cover, and ten capsules which were later found to contain heroin.


2
On this appeal the principal points are that the heroin contained in the package was inadmissible as evidence, that fingerprint evidence was inadmissible, and that the trial judge erred in failing to grant motions for judgment of acquittal.  We find no error.


3
Affirmed.